Appeal from an order of the Supreme Court, Erie County (Salvatore R. Martoche, J. ), entered August 14, 2003. The order granted third-party defendant’s motion for summary judgment dismissing the third-party complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*1114Same memorandum as in Szafranski v Niagara Frontier Transp. Auth. ([appeal No. 1] 5 AD3d 1111 [2004]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Gorski and Hayes, JJ.